Exhibit 10(e)

WELLS FARGO & COMPANY

LONG-TERM INCENTIVE COMPENSATION PLAN

RESTRICTED SHARE RIGHTS AWARD AGREEMENT

 

Name:    John G. Stumpf       Grant Date:   8/3/2009     I.D. Number:   
[Redacted]     Number of RSRs:   108,528  

 

1. Award. Wells Fargo & Company (the “Company”) has awarded you the number of
Restricted Share Rights indicated above. Each Restricted Share Right entitles
you to receive one share of Wells Fargo & Company common stock (“Common Stock”)
contingent upon vesting and subject to the other terms and conditions set forth
in the Company’s Long-Term Incentive Compensation Plan (the “Plan”) and this
Award Agreement.

 

2. Vesting. Except as provided below for the period of time during which any
financial assistance received by the Company under the Troubled Asset Relief
Program (“TARP”) is outstanding or as otherwise provided in this Award
Agreement, the Restricted Share Rights will vest according to the following
schedule:

72,352        of RSRs            on 8/3/2011            

36,176        of RSRs            on 8/3/2012            

In accordance with the Emergency Economic Stabilization Act of 2008, as amended
from time to time and implemented by regulation (“EESA”), and notwithstanding
the schedule above or any other term of this Award Agreement, no Restricted
Share Rights granted hereby shall vest earlier than the following schedule:

 

  •  

25% of the Restricted Share Rights awarded hereby at the time the Company repays
25% of the aggregate financial assistance received by the Company under TARP;

 

  •  

An additional 25% of the Restricted Share Rights awarded hereby at the time the
Company repays 50% of the aggregate financial assistance received by the Company
under TARP;

 

  •  

An additional 25% of the Restricted Share Rights awarded hereby at the time the
Company repays 75% of the aggregate financial assistance received by the Company
under TARP; and

 

  •  

The remaining 25% of the Restricted Share Rights awarded hereby at the time the
Company repays 100% of the aggregate financial assistance received by the
Company under TARP.

Shares of Common Stock will be issued to you or, in case of your death, your
Beneficiary determined in accordance with the Plan. Except for dividend
equivalents as provided below, you will have no rights as a stockholder of the
Company with respect to your Restricted Share Rights until settlement. Upon
vesting, Restricted Share Rights will be settled and distributed in shares of
Common Stock except as otherwise provided in the Plan or this Award Agreement.

 

3. Termination.

 

  (a) If you cease to be an Employee due to your death or permanent disability
(as determined by the Company), any then unvested Restricted Share Right awarded
hereby (including any Restricted Share Right granted with respect to dividend
equivalents as provided below) will immediately vest upon the later to occur of
(i) your date of death or termination of employment due to permanent disability
or (ii) the date immediately following satisfaction of any applicable TARP
vesting condition described in paragraph 2 above.

 

  (b) If you cease to be an Employee due to your Retirement any time after the
second anniversary of the date of grant, any then unvested Restricted Share
Right awarded hereby (including any Restricted Share Right granted with respect
to dividend equivalents as provided below) will vest upon the later to occur of
(i) the scheduled vesting date as set forth in paragraph 2 above or (ii) the
date immediately following satisfaction of any applicable TARP vesting condition
described in paragraph 2 above; provided, however, if you die following
Retirement, any then unvested Restricted Share Right will vest (A) immediately
if any applicable TARP vesting condition described in paragraph 2 above has been
satisfied or (B) on the date immediately following satisfaction of such TARP
vesting condition if not satisfied as of the date of your death.



--------------------------------------------------------------------------------

  (c) If you cease to be an Employee other than due to your death or permanent
disability, or your Retirement after the second anniversary of the date of
grant, any then unvested Restricted Share Right awarded hereby (including any
Restricted Share Right granted with respect to dividend equivalents as provided
below), whether unvested because the applicable vesting schedule has not been
satisfied or because any applicable TARP vesting condition has not been
satisfied, will immediately terminate without notice to you and will be
forfeited.

 

4. Dividend Equivalents. During the period beginning on the Grant Date and
ending on the date the Restricted Share Rights vest or terminate, whichever
occurs first, if the Company pays a dividend on the Common Stock, you will
automatically receive, as of the payment date for such dividend, dividend
equivalents in the form of additional Restricted Share Rights based on the
amount or number of shares that would have been paid on the Restricted Share
Rights had they been issued and outstanding shares of Common Stock as of the
record date and, if a cash dividend, the closing price of the Common Stock on
the New York Stock Exchange as of the dividend payment date. You will also
automatically receive dividend equivalents with respect to the additional
Restricted Share Rights, to be granted in the same manner. Restricted Share
Rights granted with respect to dividend equivalents will be subject to the same
vesting schedule and conditions as the underlying Restricted Share Rights and
will be distributed in shares of Common Stock when, and if, the underlying
Restricted Share Rights are settled and distributed.

 

5. Tax Withholding. The Company will withhold from the number of shares of
Common Stock otherwise issuable hereunder (including with respect to dividend
equivalents) a number of shares necessary to satisfy any and all applicable
federal, state, local and foreign tax withholding obligations and
employment-related tax requirements. Shares will be valued at their Fair Market
Value as of the date of vesting.

 

6. Nontransferable. Unless the Committee provides otherwise, (i) no rights under
this Award will be assignable or transferable, and neither you nor your
Beneficiary will have any power to anticipate, alienate, dispose of, pledge or
encumber any rights under this Award, and (ii) the rights and the benefits of
this Award may be exercised and received during your lifetime only by you or
your legal representative.

 

7. Other Restrictions; Amendment. The issuance of Common Stock hereunder is
subject to compliance by the Company and you with all applicable legal
requirements applicable thereto, including tax withholding obligations, and with
all applicable regulations of any stock exchange on which the Common Stock may
be listed at the time of issuance. The Company may delay the issuance of shares
of Common Stock hereunder to ensure at the time of issuance there is a
registration statement for the shares in effect under the Securities Act of
1933. The Committee may, in its sole discretion and without your consent,
reduce, delay vesting, revoke, cancel or impose additional conditions and
restrictions on this Award if the Committee deems it necessary or advisable to
comply with EESA or other applicable law or regulation.

 

8. Hold Through Retirement Provision. As a condition to receiving this Award,
you agree to hold, while employed by the Company or any Affiliate and for a
period of one year after your Retirement, shares of Common Stock equal to at
least 50% of the after-tax shares of Common Stock (assuming a 50% tax rate)
acquired upon vesting and settlement of this Award.

 

9. Additional Provisions. This Award Agreement is subject to the provisions of
the Plan. Capitalized terms not defined in this Award Agreement are used as
defined in the Plan. If the Plan and this Award Agreement are inconsistent, the
provisions of the Plan will govern. Interpretations of the Plan and this Award
Agreement by the Committee are binding on you and the Company.

 

10. No Employment Agreement. Neither the award to you of the Restricted Share
Rights nor the delivery to you of this Award Agreement or any other document
relating to the Restricted Share Rights will confer on you the right to
continued employment with the Company or any Affiliate.

 

11. Six-month Delay. Notwithstanding any provision of the Plan or this Award
Agreement to the contrary, if, upon the termination of your service with the
Company for any reason, the Company determines that you are a “specified
employee” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), your Restricted Share Rights, if subject to settlement
upon such termination, will not settle before the date that is the first
business day following the six-month anniversary of such termination, or, if
earlier, upon your death. This provision only applies if required pursuant to
Section 409A.

 

12. Section 409A. This Award is intended to comply with the requirements of
Section 409A and applicable Treasury Regulations or other binding guidance
thereunder. Accordingly, all provisions included in this Award, or incorporated
by reference, will be interpreted and administered in accordance with that
intent. If any provision of the Plan would otherwise conflict with or frustrate
this intent, that provision will be interpreted and deemed amended or limited so
as to avoid the conflict.



--------------------------------------------------------------------------------

The Company has awarded you the Restricted Share Rights in accordance with the
foregoing terms and conditions and in accordance with the provisions of the
Plan. By signing below, you hereby agree to the foregoing terms and conditions
of this Award.

 

 

John G. Stumpf